DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 1 has element 108 labeled twice; and Fig. 9 elements 950 and higher are not in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: elements of Fig. 9 appear to be mislabeled throughout the specification. For example, para [0066] element 906 is described as a system bus, but appears to be storage, while element 914 is described as a secondary storage device but appears to be a bus, and element 916 is described as a secondary storage interface, but appears to be a monitor.  Para [0068] element 918 does not appear to be in the drawings, and elements between 924 and 950 do not appear to be in the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about four times greater” in claim 7, “about half as large” in claim 10, “about twice as large” in claim 12, and "about equal" in claim 18 are relative terms which render the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (Levine, S. N. (1998). AUDIO REPRESENTATIONS FOR DATA COMPRESSION AND COMPRESSED DOMAIN PROCESSING (Doctoral dissertation, Stanford university).), in view of Bell (Bell, J. A. (2005). The underwater piano: a resonance theory of cochlear mechanics.).

Regarding claim 1, Levine teaches:
A computer-implemented method comprising: 
receiving a first signal corresponding to a first flow of acoustic energy (Fig. 2.1, page 23-24 Section 2.1, where an input signal is received); 
applying a transform to the received first signal using at least a first amplitude- independent window size at a first frequency and a second amplitude-independent window size at a second frequency (page 24 section 2.1.1, page 39 section 3.1.2 1st and 4th-5th paragraphs, page 45 section 3.2 1st paragraph, where the input is split into several frequency ranges, and FFTs with different window lengths are designated for each channel), the second amplitude-independent window size improving a temporal response at the second frequency (page 39 section 3.1.2 1st paragraph, where good time resolution and poor frequency resolution is achieved for higher frequencies), 
storing a first encoded signal, the first encoded signal based on applying the transform to the received first signal (page 47 section 3.3 first paragraph, where the parameters are tracked).  
Levine does not teach:
wherein the second frequency is subject to amplitude reduction due to a resonance phenomenon associated with the first frequency; and
Bell teaches:
wherein the second frequency is subject to amplitude reduction due to a resonance phenomenon associated with the first frequency (page I1[15], where different Q values are calculated for cochlear resonators); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levine by using the Q calculations of Bell (Bell page I1[15]) to determine the window lengths of Levine (Levine page 39 section 3.1.2 1st and 4th-5th paragraphs), as the Q factor expresses the sharpness of a resonator and can be used to determine fine discrimination in human hearing (Bell pages I2[4-5]).

Regarding claim 2, Levine in view of Bell teaches:


Regarding claim 3, Levine in view of Bell teaches:
The computer-implemented method of claim 1, further comprising mapping the second amplitude-independent window size to the second frequency based on the second frequency being associated with energy differentiation in the human hearing (Levine page 39 section 3.1.2 1st and 4th-5th paragraphs, where window length is chosen to improve either time or frequency resolution, and Bell page I1[15], I2[4-5], where a low Q corresponds to energy integration and a high Q corresponds to energy differentiation).  

Regarding claim 4, Levine in view of Bell teaches:
The computer-implemented method of claim 1, wherein the first amplitude-independent window size is applied for all frequencies of the received first signal except a band at the second frequency (Levine page 24 first full paragraph, where above 5khz is divided uniformly in time).  

Regarding claim 5, Levine in view of Bell teaches:
The computer-implemented method of claim 1, wherein the first amplitude-independent window size is greater than the second amplitude-independent window size (Levine page 46 table, where the 46ms window is longer than the 11.5ms window).  

Regarding claim 6, Levine in view of Bell teaches:
The computer-implemented method of claim 5, wherein the first amplitude-independent window size is greater than the second amplitude-independent window size by an integer multiple (Levine page 46 table, where the 46ms window is four times longer than the 11.5ms window).  

Regarding claim 7, Levine in view of Bell teaches:
The computer-implemented method of claim 5, wherein the first amplitude-independent window size is about four times greater than the second amplitude-independent window size (Levine page 46 table, where the 46ms window is four times longer than the 11.5ms window).  

Regarding claim 8, Levine in view of Bell teaches:
The computer-implemented method of claim 1, further comprising using a third amplitude-independent window size in applying the transform to the first received signal, the third amplitude-independent window size used at a third frequency not associated with the resonance phenomenon, the third amplitude-independent window size different from the first and second amplitude- independent window sizes (Levine page 46 table, where the 23ms window is different than the 46ms and 11.5ms windows, where the 23ms window corresponds to a 1250-2500 Hz range, and Bell page I2[4-5], where resonances are at 1kHz and 10kHz).

Regarding claim 9, Levine in view of Bell teaches:
The computer-implemented method of claim 8, wherein the third amplitude-independent window size is smaller than the first amplitude-independent window size (Levine page 46 table, where the 23ms window is smaller than the 46ms window).  

Regarding claim 10, Levine in view of Bell teaches:


Regarding claim 11, Levine in view of Bell teaches:
The computer-implemented method of claim 8, wherein the third amplitude-independent window size is greater than the second amplitude- independent window size (Levine page 46 table, where the 23ms window is longer than the 11.5ms window).  

Regarding claim 12, Levine in view of Bell teaches:
The computer-implemented method of claim 11, wherein the third amplitude-independent window size is about twice as large as the second amplitude- independent window size (Levine page 46 table, where the 23ms window is twice the length of the 11.5ms window).  

Regarding claim 13, Levine in view of Bell teaches:
The computer-implemented method of claim 11, wherein the third amplitude-independent window size is smaller than the first amplitude- independent window size (Levine page 46 table, where the 23ms window is smaller than the 46ms window).  

Regarding claim 14, Levine in view of Bell teaches:
The computer-implemented method of claim 1, wherein applying the transform using the first amplitude-independent window size at the first frequency generates a first outcome, wherein applying the transform using the second amplitude-independent window size at the second frequency generates a second outcome, the method further comprising storing the second outcome more frequently than storing the first outcome (Levine page 46 table, Fig. 3.9, where the parameters at different frequencies are updated at different rates, and page 47 section 3.3 first paragraph, where the parameters are tracked, the parameters that are updated more frequently being tracked more frequently).  

Regarding claim 15, Levine in view of Bell teaches:
The computer-implemented method of claim 14, further comprising storing the second outcome with less precision than the first outcome (Levine page 12 1st full paragraph, page 55 first full paragraph, where more bits are allocated to some regions than others).  

Regarding claim 16, Levine in view of Bell teaches:
The computer-implemented method of claim 1, further comprising using a third amplitude-independent window size in applying the transform at a third frequency (Levine page 24 section 2.1.1, page 39 section 3.1.2 1st and 4th-5th paragraphs, page 45 section 3.2 1st paragraph, where the input is split into several frequency ranges, and FFTs with different window lengths are designated for each channel), the third amplitude-independent window size improving a temporal response at the third frequency (page 39 section 3.1.2 1st paragraph, where good time resolution and poor frequency 

Regarding claim 17, Levine in view of Bell teaches:
The computer-implemented method of claim 16, wherein the second and third frequencies are positioned at opposite sides of the first frequency (Levine page 46 table, where the first frequency is 1250-2500 Hz, the second is 0-1250 Hz, and the third is 2500-5000 Hz).  

Regarding claim 18, Levine in view of Bell teaches:
The computer-implemented method of claim 16, wherein the third amplitude-independent window size is about equal to the second amplitude- independent window size (Levine page 24 first full paragraph, where above 5khz is divided uniformly in time).  

Regarding claim 19, Levine in view of Bell teaches:
The computer-implemented method of claim 16, wherein the second and third amplitude-independent window sizes are smaller than the first amplitude-independent window size (Levine page 46 table, where the first window length is 46ms, the second is 23ms, and the third is 11.5ms).  

Regarding claim 22, Levine teaches:
A computer program product tangibly embodied in a non- transitory storage medium, the computer program product including instructions that when executed by a processor cause the processor to perform operations, the operations comprising: 

applying a transform to the received first signal using at least a first amplitude- independent window size at a first frequency and a second amplitude-independent window size at a second frequency  (page 24 section 2.1.1, page 39 section 3.1.2 1st and 4th-5th paragraphs, page 45 section 3.2 1st paragraph, where the input is split into several frequency ranges, and FFTs with different window lengths are designated for each channel), the second amplitude-independent window size improving a temporal response at the second frequency (page 39 section 3.1.2 1st paragraph, where good time resolution and poor frequency resolution is achieved for higher frequencies), 
storing a first encoded signal, the first encoded signal based on applying the transform to the received first signal (page 47 section 3.3 first paragraph, where the parameters are tracked).  
Levine does not teach:
wherein the second frequency is subject to amplitude reduction due to a resonance phenomenon associated with the first frequency; and 
Bell teaches:
wherein the second frequency is subject to amplitude reduction due to a resonance phenomenon associated with the first frequency (page I1[15], where different Q values are calculated for cochlear resonators); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levine by using the Q calculations of Bell (Bell page I1[15]) to determine the window lengths of Levine (Levine page 39 section 3.1.2 1st and 4th-5th paragraphs), as the Q factor expresses the sharpness of a resonator and can be used to determine fine discrimination in human hearing (Bell pages I2[4-5]).

Regarding claim 23, Levine in view of Bell teaches:
The computer program product of claim 22, wherein performing the operations according to the instructions causes an increase in amplitude sensitivity at the first frequency (Levine page 39 section 3.1.2 1st paragraph, page 46 table, where the larger windows correspond to higher amplitude sensitivity).  

Regarding claim 24, Levine in view of Bell teaches:
The computer program product of claim 23, wherein the increase in amplitude sensitivity is due to the first amplitude-independent window size being larger than the second amplitude-independent window size (Levine page 46 table, where the 46ms window is longer than the 11.5ms window).  

Regarding claim 25, Levine in view of Bell teaches:
The computer program product of claim 22, wherein performing the operations according to the instructions causes an increase in temporal sensitivity at the second frequency (Levine page 39 section 3.1.2 1st paragraph, page 46 table, where good time resolution and poor frequency resolution is achieved for higher frequencies, where smaller window size corresponds to higher temporal sensitivity).  

Regarding claim 26, Levine in view of Bell teaches:
The computer program product of claim 25, wherein the increase in temporal sensitivity is due to the second amplitude-independent window size being smaller than the first amplitude-independent window size (Levine page 46 table, where the 46ms window is longer than the 11.5ms window).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine, in view of Bell, and further in view of Kim et al. (US 2005/0129109 A1), hereinafter referred to as Kim.

Regarding claim 20, Levine in view of Bell teaches:
The computer-implemented method of claim 1, wherein a first audio file comprises the first encoded signal, the method further comprising: 
receiving a second signal corresponding to a second flow of acoustic energy (Levine Fig. 2.1, page 23-24 Section 2.1, where an input signal is received); 
"applying the transform to the received second signal using at least the first amplitude- independent window size at the first frequency and the second amplitude-independent window size at the second frequency (Levine page 24 section 2.1.1, page 39 section 3.1.2 1st and 4th-5th paragraphs, page 45 section 3.2 1st paragraph, where the input is split into several frequency ranges, and FFTs with different window lengths are designated for each channel)
(page 39 section 3.1.2 1st paragraph, where good time resolution and poor frequency resolution is achieved for higher frequencies, and Bell page I1[15], where different Q values are calculated for cochlear resonators); "
storing a second encoded signal, the second encoded signal based on applying the transform to the received second signal, wherein a second audio file comprises the second encoded signal (Levine page 47 section 3.3 first paragraph, where the parameters are tracked); and
Levine in view of Bell does not teach:
determining a difference between the first and second audio files.  
Kim teaches:
determining a difference between the first and second audio files (para [0042], where differences between signals are determined).  


Regarding claim 21, Levine in view of Bell and Kim teaches:
The computer-implemented method of claim 20, wherein determining the difference comprises playing the first and second audio files into a model of human hearing, the model including the resonance phenomenon (Kim para [0042], where the difference is determined using a psychoacoustic model, and Bell page I1[15], where different Q values are calculated for cochlear resonators).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0162209 A1 para [0006] teaches resonance of the outer ear canal at about 4 kHz.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658